Citation Nr: 1241788	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  08-34 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from February 1969 to February 1971 and from May 1971 to January 1993.

These matters come before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  The Veteran submitted a timely notice of disagreement (NOD) to the January 2007 rating decision.  The RO issued a statement of the case (SOC) on July 21, 2008.  The Veteran submitted a VA Form 9 on October 2008.  The Veteran had one year from the RO denial, or 60 days from issuance of the SOC to submit a substantive appeal.  As the Veteran's VA Form 9 was not received by VA until October 29, 2008, it was not timely.  The Board notes that prior to submission of the VA Form 9, the Veteran submitted correspondence, received by VA on September 2, 2008, in which he stated "[i]t is requested that I be given a 60 day extentioin [sic] in filing my claim so that I may gather additional medical evidence to substantiate my claim."  In Percy v. Shinseki, 23 Vet. App. 37 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA may waive any issue of timeliness in the filing of the substantive appeal.  Based on the foregoing, the Board waives any timeliness deficiency. 

In June 2009, the Veteran withdrew his request for a Board hearing.  Accordingly, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Low back

The Veteran's STRs reflect a complaint of lower back pain in March 1988.  The report reflects that the Veteran had no prior history of back pain, no trauma, and no injuries to the back.  He reported the onset of pain that morning.  The Veteran was treated with Motrin.  A February 1989 report of medical history reflects that the Veteran reported that he was in "good health" and not taking any medications.  He denied recurrent back pain.  A February 1989 report of medical examination for an "over 40" physical reflects that the Veteran's spine was normal upon clinical examination. 

The earliest post-service clinical record which reflects complaints of back pain is in November 1998, approximately 5 years after separation from service.  The record reflects that the Veteran had "[d]iffuse lumbar spine symptoms."  December 1999 private clinical records reflect that the Veteran had a "[f]all on the lower lumbar spine, pelvis yesterday; fall from vehicle."  The records also note that the Veteran "fell on his back from the cargo area of a truck yesterday." 

An October 2004 VA clinical record reflects that the Veteran had a prior medical history of back pain.  He reported a history of one week of back pain after lifting a heavy meat grinding machine at work.  He further reported having had intermittent low back pain since an injury in a motor vehicle accident several years earlier, but having only "very mild" symptoms until the recent injury. 

An October 2004 VA clinical record reflects that he reported a six year history of low back pain, or since approximately 1998. 

A January 2008 private clinical record reflects that the Veteran reported back pain for 10 years or more, or since approximately 1998.  

The claims file contains a clinical opinion from Dr. R.L. dated in October 2007 in which he opined that the Veteran's "low back pain is a service-related injury."  Dr. R. L. did not provide a diagnosis, an adequate rationale for his opinion, and did not indicate that he was familiar with the Veteran's service treatment records (STRs) or post service medical treatment.  However, based on the private clinician's opinion, the Board finds that a VA clinical opinion may be useful to the Board in adjudicating the Veteran's claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's STRs reflect that the Veteran's height in service was approximately 5 foot 8 inches, while his weight in service was between 133 and 170 lbs.  Post service, his weight has been more than 200 lbs and he has been clinically found to be obese.  (See 2006 and 2008 VA records.)  A clinical opinion should consider the Veteran's STRs, post-service clinical records, and the Veteran's weight, and age as they relate to his back disability, if at all.

Knees

The Veteran's STRs are negative for knee complaints.  As noted above, a February 1989 report of medical history reflects that the Veteran reported that he was in "good health" and not taking any medications.  A February 1989 report of medical examination for an "over 40" physical reflects that the Veteran's lower extremities were normal upon clinical examination.  

The earliest clinical evidence of a knee disability is in 2006, approximately 13 years after separation from service.  A May 2006 VA Agent Orange examination report reflects that the Veteran reported pain, swelling, and stiffness in the left knee and milder pain/stiffness in the right knee.  

A June 9, 2006 VA clinical record reflects that the Veteran reported that he had complaints of left knee pain and swelling.  He reported that he had twisted his knee.  A June 2006 private clinical record reflects that the Veteran reported "persistent left knee pain and swelling times several months."

An August 2006 private clinical record reflects that the Veteran reported that he "was doing fine until May of 2006 when he stepped in a hole and started having pain around the left knee.  The [Veteran stated] before this, he had occasional aching in both knees, but nothing specific.  Subsequent to the injury, [the Veteran] has been having anteriomedial pain with occasional swelling and symptoms of instability.  No problems with the opposite knee."

In September 2006, the Veteran underwent surgery for a torn left medial meniscus and chondromalacia of the left medial femoral condyle.  

The evidence reflects that the Veteran injured his left knee while working as a civilian on a military base in 2006.  As the Veteran was apparently at work when he was injured, employment records regarding the incident may be useful to the Board in adjudicating the Veteran's claim.  

The claims file contains clinical opinions from Dr. R.L. dated in 2007 in which he opined that the Veteran's right knee disability and left knee disability were caused by his military service.  (See March 26, 2007 and November 6, 2007 correspondence.)  Dr. R. L. did not provide an adequate rationale for his opinions and did not indicate that he was familiar with the Veteran's STRs or post service medical treatment.  However, based on the private clinician's opinions, the Board finds that a VA clinical opinion may be useful to the Board in adjudicating the Veteran's claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As noted above, the STRs reflect that the Veteran's height in service was approximately 5 foot 8 inches, while his weight in service was between 133 and 170 lbs.  Post service, his weight has been more than 200 lbs and he has been clinically found to be obese.  (See 2006 and 2008 VA records.)  A clinical opinion should consider the Veteran's STRs, post-service clinical records, and the Veteran's weight, and age as they relate, if at all, to his knee disabilities.


Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all employment records, to include worker compensation records, with regard to a knee injury in approximately May 2006, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for all identified records.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent records.   

2.  Thereafter, the Veteran should be afforded a VA examination to determine whether he has a back disability, right knee disability, and/or a left knee disability and whether any such disability is as likely as not (50 percent or greater) causally related to active service.  The examiner should consider the entire claims file to include: the March 1988 STR, February 1989 report of medical history and report of medical examination, November 1998 private clinical record (back), December 1999 private clinical record (back), October 2004 VA clinical records (back), January 2008 private clinical record (back), and May, June, August, September 2006 VA and private clinical records (knees).  The examiner should also discuss the effect, if any, of the Veteran's age and diagnosed obesity, on the etiology of his back and bilateral knee disabilities.  

Any opinion expressed should be accompanied by a complete rationale. 
 
The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2012).  

3.  Thereafter, the RO should readjudicate the issues on appeal.  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative, if any, with an appropriate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL   
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


